MacLEAN, J.
The plaintiff testified that he was proceeding northward on Second avenue, and turned at Twenty-First street to cross westerly. He saw a car, southbound, coming slowly, 10 or 12 feet away, tie was at that time about 12 feet from the car that was going down town. That car struck the rear wheel of his bicycle, knocked him down, and injured him. It would seem from the plaintiff’s own testimony that the car came faster than he expected, and that he was injured because of the mistake in his calculation; that he clearly saw the possible danger, made his calculation, and failed. In accordance with this is the testimony introduced by the defendant, indicating quite distinctly that the injured man was guilty of contributory negligence. The plaintiff stated, however, that he saw the car increase its speed when it came to collide with him. A similar statement was made by liis witness. Both were contradicted. Although the evidence tends strongly to show and prove that the plaintiff was at fault in bringing the accident upon himself, it may not be said that the weight of the evidence is so in favor of the defendant that the judgment should be reversed. Judgment affirmed, with costs. All concur.